

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) dated October 1, 2004, (“Effective
Date”) between Petals Decorative Accents LLC (including, as the context may
require, its subsidiaries, the “Company”), a Delaware limited liability company
located at 90 Grove Street, Suite 206, Ridgefield CT 06877, and James Hersh,
(“Hersh”), currently residing at 7 Castle Lane Newtown, CT 06470. 


WHEREAS, the Company wishes to employ Hersh to render services for the Company
as its Chief Financial Officer and Chief Operating Officer on the terms and
conditions set forth in this Agreement, and Hersh wishes to be retained and
employed by the Company on such terms and conditions; and


NOW, THEREFORE, in consideration of the promises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:


1. Engagement - The Company hereby employs Hersh, and Hersh accepts such
engagement and agrees to perform services for the Company, for the period and
upon the other terms and conditions set forth in this Agreement.


2. Term - Unless terminated at an earlier date in accordance with Section 8 of
this Agreement or otherwise extended by agreement of the parties, the term of
Hersh’s engagement hereunder shall be for a period of two (2) years, commencing
on or about October 1, 2004 (the “Initial Term”). The period of engagement may
be extended by written agreement between the parties for successive one-year
terms, provided that certain provisions including without limitation those
relating to compensation may change upon commencement of any extension hereto.
In the event that the Company does not intend to extend Hersh’s employment after
the end of the Initial Term or any successive one-year term, the Company shall
give Hersh notice of such intent at least three (3) months in advance of the
termination date.


3. Position and Duties


(a) Service With Company - During the term of Hersh’s engagement by the Company,
Hersh agrees to perform such reasonable services as the Board of Directors of
the Company (the “Board”) shall assign to Hersh from time to time. Hersh’s title
as of the Effective Date shall be Chief Financial Officer and Chief Operating
Officer.


(b) Performance of Duties; Duty of Loyalty and Non-Compete - Hersh shall devote
his attention and energies on a full-time basis to the business of the Company
and to the discharge of his duties as Chief Financial Officer and Chief
Operating Officer. During the term of Hersh’s employment with the Company and
for a period of twelve (12) months thereafter, without prior written consent of
the Company Hersh will not consult with, work as an employee or other service
provider (whether as an individual or as a partner, shareholder, director,
officer, agent, consultant, or in any other relationship or capacity) directly
or indirectly for any third party person or entity (“Third Party”) which Third
Party is in the primary business of assembly, sale or marketing of artificial
flowers (including without limitation silk flowers), artificial flower
arrangements (including without limitation silk flower arrangements) or
permanent botanicals in the catalog industry, in retail stores, or through the
Internet. Primary business means 50% or more of gross revenues are derived from
the business activities described in the sub-paragraph above. Such restriction
shall be operative in any state of the United States or in any country outside
of the United States in which the Company shall then be doing business, directly
or indirectly.


 
 

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
4. Compensation


(a) Base Salary - As compensation for services to be rendered by Hersh under
this Agreement, the Company shall pay to Hersh a “Base Salary.” The Base Salary
from the Effective Date through December 31, 2004 shall be calculated at the
annual rate of one hundred and seventy five thousand dollars ($175,000), paid in
equal semi-monthly installments in arrears or otherwise in accordance with the
standard procedures and policies of the Company. For the calendar year beginning
January 1, 2005, the Base Salary shall increase to two hundred thousand dollars
($200,000) annually. From January 1, 2006 until the end of the Initial Term, the
Base Salary shall be agreed between the Company and Hersh, but in no event be
less than two hundred ten thousand dollars ($210,000) annually.


(b) Incentive Compensation - The Company shall establish a cash bonus pool
(“Earnings Bonus”) for Hersh equal to three percent (3%) of the Company’s
earnings before income tax, depreciation and amortization (“EBITDA”) calculated
in accordance with generally accepted accounting principles (“GAAP”). Earnings
Bonus payments shall be made annually at the end of January following an audit
of the Company’s books after closure of the applicable calendar year (fiscal
year end). Such payments shall not exceed one hundred percent (100%) of Hersh’s
Base Salary. The Earnings Bonus for calendar year 2005 shall not exceed fifty
thousand dollars ($50,000). In addition to the Base Salary and above Earnings
Bonus incentive, Hersh shall be eligible to participate in any bonus or
incentive compensation plans that may be established by the Board from time to
time applicable to Hersh’s services.


(c) Expenses - The Company will pay or reimburse Hersh for all reasonable and
necessary out-of-pocket expenses incurred by Hersh in the performance of Hersh’s
duties under this Agreement, subject to the Company’s normal policies for
expense verification and travel guidelines.


(d) Health, Retirement Benefit Plans and Vacation - Hersh shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to other officers or employees of the Company.
Additionally during the term of this Agreement Hersh and Hersh’s family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under Welfare Benefit Plans. “Welfare Benefit Plans” are medical,
dental, disability of other health maintenance or similar plans made generally
available to officers or employees of the Company. Should Hersh choose a health
insurance program different than that provided by the Company, the Company shall
reimburse Hersh the dollar amount that the Company otherwise would contribute to
health insurance for Hersh and dependants under the Company plan. In addition,
Hersh shall be entitled to up to 4 weeks paid vacation time during each calendar
year (non-accruing), as well as time off for normal federal holidays applicable
to other officers or employees of the Company throughout the term of this
Agreement.


 
-2-

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
5. Confidential Information - Except as permitted or directed by the Company’s
Board of Directors, during the term of Hersh’s engagement or at any time
thereafter, Hersh shall not divulge, furnish or make accessible to anyone or use
in any way (other than in the ordinary course of the business of the Company)
any confidential or secret knowledge or information of the Company that Hersh
has acquired or become acquainted with or will acquire or become acquainted with
prior to the termination of the period of Hersh’s engagement by the Company
(including engagement by the Company or any affiliated companies prior to the
date of this Agreement) whether developed by Hersh himself or by others,
concerning any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential or secret
development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company. Hersh acknowledges
that the above-described knowledge or information constitutes a unique and
valuable asset of the Company and represents a substantial investment of time
and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company. Both during and after
the term of Hersh’s engagement, Hersh will refrain from any acts or omissions
that would reduce the value of such knowledge or information to the Company. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information that is now published and publicly available or which subsequently
becomes generally publicly known in the form in which it was obtained from the
Company, other than as a direct or indirect result of the breach of this
Agreement by Hersh.


6. Ventures - If, during the term of Hersh’s engagement Hersh is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company and a third party or parties, all rights in such project,
program or venture shall belong to the Company, unless prior written consent
from the Company is obtained. Except as approved by the Company’s Board of
Directors, Hersh shall not be entitled to any interest in such project, program
or venture or to any commission, finder’s fee or other compensation in
connection therewith other than the compensation to be paid to Hersh as provided
in this Agreement. Hersh shall not enter into any arrangement through which
Hersh acquires or may acquire any interest, direct or indirect, in any vendor or
customer of the Company.


7. Patent and Related Matters; Disclosure and Assignment - Hersh will promptly
disclose in writing to the Company complete information concerning each and
every invention, discovery, improvement, device, design, apparatus, practice,
process, method or product, whether patentable or not, made, developed,
perfected, devised, conceived or first reduced to practice by Hersh, either
solely or in collaboration with others, during the term of this Agreement,
whether or not during regular working hours, relating either directly or
significantly and indirectly to the business, products, practices or techniques
of the Company (“Developments”). Hersh, to the extent that Hersh has the legal
right to do so, hereby acknowledges that any and all of the Developments are the
property of the Company and agrees to assign and hereby assigns to the Company
any and all of Hersh’s right, title and interest in and to any and all of the
Developments (“Assignment”). During the period commencing upon the day after
Hersh’s last day performing services for the Company and ending one year after
termination of Hersh’s engagement with the Company, at the reasonable request of
the Company, Hersh will confer with the Company and its representatives for the
purpose of disclosing all Developments to the Company, provided that such
conference is at the Company’s expense and Hersh is compensated at no greater
than a rate of $250 per hour for Hersh’s time plus reasonable and necessary
expenses.


 
-3-

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
(a) Limitation on Section 7(a) - The provisions of Section 7 shall not apply to
any Development meeting the following conditions: (i) such Development was
developed entirely on Hersh’s own time without the use of any Company equipment,
supplies, facility or trade secret information; and (ii) such Development does
not relate directly or significantly to the business of the Company to the
Company’s actual or demonstrably anticipated research or development; or result
from any work performed by Hersh for the Company.


(b) Copyrightable Material - All right, title and interest in all copyrightable
material that Hersh shall conceive or originate, either individually or jointly
with others, and which arise out of the performance of this Agreement, will be
the property of the Company and are by this Agreement assigned to the Company
along with ownership of any and all copyrights in the copyrightable material.
Upon request and without further compensation therefor, but at no expense to
Hersh, Hersh shall execute all papers and perform all other acts necessary to
assist the Company to obtain and register copyrights on such materials in any
and all countries, except that Hersh shall be compensated at no greater than a
rate of $250 per hour plus reasonable and necessary expenses for Hersh’s time
for compliance with this provision following termination or expiration of this
Agreement. Where applicable, works of authorship created by Hersh for the
Company in performing Hersh’s responsibilities under this Agreement shall be
considered “works made for hire,” as defined in the U.S. Copyright Act. To the
extent not considered as work made for hire, such works will be considered
assigned to the Company under the Assignment provision of this Section 7.


(c) Know-How and Trade Secrets - All know-how and trade secret information
conceived or originated by Hersh that arises out of the performance of Hersh’s
obligations or responsibilities under this Agreement or any related material or
information shall be the property of the Company, and all rights therein are by
this Agreement assigned to the Company.


8. Termination of Engagement; Grounds for Termination - (a) Hersh’s engagement
shall terminate prior to the expiration of the Initial Term set forth in Section
2 or any extension thereof in the event that at any time: (i) Hersh dies or is
permanently disabled (substantially unable to perform his duties due to physical
or mental incapacity for a period of ninety (90) consecutive days or one-hundred
and twenty (120) out of one hundred and fifty (150) consecutive days), (ii) The
Board elects to terminate this Agreement for “cause” and notifies Hersh in
writing of such election, (iii) The Board elects to terminate this Agreement
without “cause” and notifies Hersh in writing of such election, (iv) Hersh
elects to terminate this Agreement and notifies the Company in writing of such
election, or (v) Hersh elects to terminate this Agreement for “good reason” (as
defined below) and notifies the Company in writing of such election or (vi) the
Company undergoes a change of control by which the majority of the beneficial
and voting ownership interest in the Company changes hands.


 
-4-

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
If this Agreement is terminated pursuant to clause (i), (ii) or (iv) of this
Section 8(a), such termination shall be effective immediately. If this Agreement
is terminated pursuant to clause (iii), (v) or (vi) of this Section 8(a), such
termination shall be effective 15 days after delivery of the notice of
termination.


(b) “Cause” Defined - “Cause” means: (i) Hersh has breached the provisions of
Section 5, 6 or 7 of this Agreement in any material respect, (ii) Hersh has
engaged in willful and material misconduct, including willful and material
failure to perform Hersh’s duties as an officer of the Company and has failed to
cure such default within 10 days after receipt of written notice of default from
the Company, (iii) Hersh has committed fraud, misappropriation or embezzlement
in connection with the Company’s business, or (iv) Hersh has been convicted or
has pleaded nolo contendere to criminal misconduct (except for parking
violations, occasional minor traffic violations and other similar minor
violations).


(c) Effect of Termination - Notwithstanding any termination of this Agreement,
Hersh, in consideration of Hersh’s engagement hereunder to the date of such
termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of Hersh’s engagement.


(d) Surrender of Records and Property - Upon termination of Hersh’s engagement
with the Company, Hersh shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies thereof that relate in any way to
the business, products, practices or techniques of the Company, and all other
property, trade secrets and confidential information of the Company, including,
but not limited to, all documents that in whole or in part contain any trade
secrets or confidential information of the Company, which in any of these cases
are in Hersh’s possession or under Hersh’s control.


(e) Payment Continuation - If Hersh’s engagement by the Company is terminated by
the Company pursuant to clause (iii) of Section 8(a) or by Hersh for Good Reason
pursuant to clause (v) of Section 8(a), or by a change in control pursuant to
clause (vi) of Section 8(a), the Company shall continue to pay to Hersh his Base
Salary (less any payments received by Hersh from any disability income insurance
policy provided to Hersh) plus the pro-rata portion of the Earnings Bonus
calculated through the date of termination through the earlier of (a) the date
that Hersh has obtained other professional engagement with a total compensation
package (i.e. Salary plus benefits) equivalent to at least 80% of his total
compensation under the terms of this agreement as of the date of termination, or
(b) twelve (12) months from the date of termination of engagement. Any payment
made pursuant to this section shall be payable over the 12 month period
following termination pursuant to the normal semi-monthly pay cycle and not as a
lump sum. Notwithstanding the foregoing, in the event that Hersh obtains
employment pursuant to clause (a) of this Section (e), the Company will continue
to pay Hersh the amount of any deficiency in total compensation from the new
employment date through the end of the 12-month period following termination. If
this Agreement is terminated pursuant to clauses (i), (ii) or (iv) of Section
8(a), Hersh’s right to Base salary and benefits shall immediately terminate,
except as may otherwise be required by applicable law.


 
-5-

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
(f) “Good Reason” defined - Good Reason shall mean: (i) the assignment of Hersh
to any duties inconsistent in any respect with Hersh's position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a) or any other action by the
Company which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Hersh; (ii) any termination or
reduction of a material benefit under any benefits plan in which Hersh
participates unless (1) there is substituted a comparable benefit that is
economically substantially equivalent to the terminated or reduced benefit prior
to such termination or reduction or (2) benefits under such plan are terminated
or reduced with respect to all employees previously granted benefits thereunder.


9. Indemnification - In the event that Hersh is made, or threatened to be made,
a party to any action or proceeding, whether civil or criminal, by reason of the
fact that Hersh, at the request of the Company, is or was a director, officer,
or member of a committee of the Board or serves or served any other corporation,
partnership, joint venture, trust, benefit plan or other enterprise in any
capacity, or resulting from any of Hersh’s actions in any of the foregoing
roles, Hersh shall be indemnified and held harmless by the Company and the
Company shall advance Hersh’s related expenses to the fullest extent permitted
by law (including without limitation, damages, costs and reasonable attorney
fees), as may otherwise be provided in the Company’s Certificate of
Incorporation and ByLaws or its Operating Agreement. The Company further
covenants not to amend or repeal any provisions of such documents which would
adversely affect the indemnification or exculpatory provisions contained therein
as they pertain to Hersh. The provisions of this Section are intended to be for
the benefit of, and shall be enforceable by Hersh and his heirs and
representatives. If the Company or any of its successors or assigns (i) shall
consolidate with or merge into any other corporation or entity and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) shall transfer all or substantially all of its properties and
assets, then and in each such case, proper provisions shall be made so that the
successors and assigns of the Company shall assume all of the obligations set
forth in this Section 9.  


10. Miscellaneous


(a) Counterparts - This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.


(b) Severability - Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.


 
-6-

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
(c) Successors and Assigns - This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (d), successors and
assigns.


(d) Assignability - Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement or as specifically provided herein, except that
the Company may, without the consent of Hersh, assign its rights and obligations
under this Agreement to any corporation, firm or other business entity with or
into which the Company may merge or consolidate, or to which the Company may
sell or transfer all or substantially all of its assets, or of which 50% or more
of the equity investment and of the voting control is owned, directly or
indirectly, by, or is under common ownership with, the Company. Provided such
assignee explicitly assumes such responsibilities, after any such assignment by
the Company, the Company shall be discharged from all further liability
hereunder and such assignee shall thereafter be deemed to be the Company for the
purposes of all provisions of this Agreement including this Section 10.


(e) Modification, Amendment, Waiver or Termination - No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company or Hersh in exercising any right
hereunder shall operate as a waiver of such right. No waiver, express or
implied, by the Company of any right or any breach by Hersh shall constitute a
waiver of any other right or breach by Hersh.


(f) Notices - All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, certified mail, electronic facsimile or e-mail
addressed to the receiving party at the address set forth herein. All such
communications shall be effective when received.
 
 
-7-

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
If to the Company:
 
Stephen Hicks or Henry Sargent
Executive Pavilion
90 Grove Street
Ridgefield, CT 06877
 
If to Hersh:
 
James Hersh
7 Castle Lane
Newtown, CT 06470
 
Any party may change the address set forth above by notice to the other party
given as provided herein.


(g) Headings - The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.


(h) Governing Law - ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF CONNECTICUT, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF, EXCEPT AS TO CORPORATE MATTERS WHICH SHALL BE GOVERNED BY
THE CORPORATION LAWS OF THE STATE OF DELAWARE. CHOICE OF LAW PROVISIONS WHICH
WOULD OTHERWISE RESULT IN THE APPLICATION OF LAWS OF SATES OTHER THAN THOSE
CONTEMPLATED BY THIS PROVISION SHALL NOT APPLY.


(i) Venue; Fees and Expenses - ANY ACTION AT LAW, SUIT IN EQUITY OR JUDICIAL
PROCEEDING ARISING DIRECTLY, INDIRECTLY, OR OTHERWISE IN CONNECTION WITH, OUT
OF, RELATED TO OR FROM THIS AGREEMENT, OR ANY PROVISION HEREOF, SHALL BE
LITIGATED ONLY IN THE STATE COURTS LOCATED IN THE STATE OF CONNECTICUT, COUNTY
OF FAIRFIELD OR THE FEDERAL COURTS IN THE DISTRICT WHICH COVERS SUCH COUNTY.
HERSH AND THE COMPANY CONSENT TO THE JURISDICTION OF SUCH COURTS. THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND COSTS IN
ANY SUCH ACTION.


(j) Waiver of Right to Jury Trial - EACH PARTY HERETO HEREBY WAIVES, EXCEPT TO
THE EXTENT OTHERWISE REQUIRED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.


 
-8-

--------------------------------------------------------------------------------

 
Hersh Employment Agreement October 2004
 
(k) Third-Party Benefit - Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.


(l) Withholding Taxes - The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.


THE PARTIES ACKNOWLEDGE THAT EACH HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS. FURTHER, THE PARTIES AGREE THAT
THIS AGREEMENT AND ANY EXHIBITS HERETO ARE THE COMPLETE AND EXCLUSIVE STATEMENT
OF THE AGREEMENT BETWEEN THE PARTIES, WHICH SUPERSEDES ALL PROPOSALS OR ALL
PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF.




ACCEPTED AND AGREED: 


Petals Decorative Accents LLC
James Hersh
 
By:  Stephen Hicks
Managing Member
 
 
 
/s/ Henry Sargent, Authorized Signatory           
 
 
/s/_James Hersh                                            
   
Date: October 1, 2004                     
Date: October 1, 2004                     





 
-9-

--------------------------------------------------------------------------------

 